UNITED STATES DISTRICT COUR1 '
SOUTHERN DISTRICT OF NEW YORK
    ~~-,----------------------------------
UNITED STATES OF AMERICA                                  15 CR 00176 (KMK)


              against
                                                          ORDER
Brandon Thomas,




       Defendant, Brandon Thomas, is hereby ordered to surrender to the United States

Marshal by 12:00 on Wednesday, December 18, 2019 for the reasons stated on the record on

December 16, 2019.




                                                                                jz/(t/1,
                                                                                    Date
